UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2011 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction incorporation or organization) (I.R.S. Employer Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated fileroNon-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As ofNovember 10, 2011the registrant had5,722,408 shares of $1 par value common stock which were issued and outstanding. Table of Contents Page Part I. Financial Information Item 1. Financial Statements (unaudited) 3 Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 3 Consolidated Statements of Income for theNine months and Three monthsended September 30, 2011 and 2010 4 Consolidated Statements of Shareholders' Equity for theNine months ended September 30, 2011and 2010 5 Consolidated Statements of Cash Flows for theNine months ended September 30, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Exhibits 36 Signatures 2 PART I.FINANCIAL INFORMATION Item 1.Consolidated Financial FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) September 30, 2011 December 31, 2010 Assets Cash and cash equivalents: Cash and due from banks $ $ Interest-earning demand deposits with banks 7 13 Federal funds sold Cash and cash equivalents $ $ Investment securities: Available for sale, at fair value $ $ Held to maturity, at cost (estimated fair value of $174,682 and $155,326, respectively) Investment securities $ $ Federal Home Loan Bank stock, at cost $ $ Loans held for sale $ $ - Loans, net of unearned income $ $ Less: allowance for loan losses Net loans $ $ Premises and equipment, net $ $ Goodwill Intangible assets, net Other real estate, net Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Savings Time Total deposits $ $ Short-term borrowings $ $ Accrued interest payable Long-term borrowing - Other liabilities Total Liabilities $ $ Stockholders' Equity Preferred stock: Series A - $1,000 par value - authorized 5,000 shares; issued and outstanding 2,069.9 shares $ - $ Series B - $1,000 par value - authorized 5,000 shares; issued and outstanding 103 shares - Series C - $1,000 par value - authorized 39,435 shares; issued and outstanding 39,435 shares - Common stock: $1 par value - authorized 100,600,000 shares; issued and outstanding 5,722,408 and5,559,644 shares, respectively Surplus Retained earnings Accumulated other comprehensive income (loss) ) Total Stockholders' Equity $ $ Total Liabilities and Stockholders' Equity $ $ See Notes to the Consolidated Financial Statements. 3 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except share data) Nine Months EndedSeptember 30, ThreeMonths EndedSeptember 30, Interest Income: Loans (including fees) $ Loans held for sale 8 5 2 1 Deposits with other banks 35 31 13 12 Securities (including FHLB stock) Federal funds sold 14 8 5 3 Total Interest Income $ Interest Expense: Demand deposits $ Savings deposits 37 32 15 11 Time deposits Borrowings 50 97 36 27 Total Interest Expense $ Net Interest Income $ Less: Provision for loan losses Net Interest Income after Provision for Loan Losses $ Noninterest Income: Service charges, commissions and fees $ Net gains on securities Loss on securities impairment ) - - - Net gains on sale of loans 10 22 Gain on acquisition - - Other Total Noninterest Income $ Noninterest Expense: Salaries and employee benefits $ Occupancy and equipment expense Other Total Noninterest Expense $ Income Before Income Taxes $ Less: Provision for income taxes Net Income $ Preferred Stock Dividends ) Income Available to Common Shareholders $ Per Common Share: Earnings $ Cash dividends paid $ Weighted Average Common Shares Outstanding See Notes to Consolidated Financial Statements 4 FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (unaudited) (in thousands, except per share data) Series A Series B Series C Accumulated Preferred Preferred Preferred Common Other Stock Stock Stock Stock Retained Comprehensive $1,000 Par $1,000Par $1,000 Par $1 Par Surplus Earnings Income/(Loss) Total Balance December 31, 2009 $ $ $
